Opinion filed October 31, 2018




                                      In The

        Eleventh Court of Appeals
                                  ___________

                  Nos. 11-18-00254-CR & 11-18-00255-CR
                               ___________

                  VICTOR RANDY LOZANO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                     Trial Court Cause Nos. 16065A & 15990


                      MEMORANDUM OPINION
      Appellant has filed untimely notices of appeal in these causes. Appellant
attempts to appeal two felony convictions. We dismiss the appeals.
      The documents on file in these cases indicate that Appellant’s sentences were
imposed on August 4, 2017, and that his notices of appeal were filed in the district
clerk’s office on September 17, 2018. Pursuant to Rule 26.2(a) of the Texas Rules
of Appellate Procedure, a notice of appeal is due to be filed either (1) within thirty
days after the date that sentence is imposed in open court or (2) if the defendant
timely files a motion for new trial, within ninety days after the date that sentence is
imposed in open court. A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court
reflect that Appellant’s notices of appeal were filed more than one year after his
sentences were imposed. The notices of appeal were, therefore, untimely. Absent
timely filed notices of appeal or the granting of timely motions for extension of time,
we do not have jurisdiction to entertain these appeals. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        When the appeals were filed in this court, we notified Appellant by letter that
the notices of appeal appeared to be untimely and that the appeals may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue. Appellant filed a response in each cause, but he has not shown
any grounds upon which this court may continue the appeals. We have considered
Appellant’s responses; however, we are without authority to proceed with these
appeals or to grant a request to continue with an out-of-time appeal. See Slaton, 981
S.W.2d at 210.
        Accordingly, we dismiss these appeals for want of jurisdiction.


                                                                   PER CURIAM
October 31, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2